Citation Nr: 0735366	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-04 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for a thoracic spine 
disability, to include arthritis and degenerative disc 
disease, as secondary to service-connected low back strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
October 1975 to October 1978 and from April 1987 to January 
1993, with additional periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) with the 
Tennessee Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The claim of entitlement to service connection for a thoracic 
spine disability, to include arthritis and degenerative disc 
disease, as secondary to service-connected low back strain, 
is addressed in the REMAND appended to the decision below; it 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran has a current diagnosis of hemorrhoids that began 
during service or is linked to any incident of active duty, 
as a result of an injury occurring during INACDUTRA or due to 
an injury or disease incurred during ACDUTRA.   


CONCLUSION OF LAW

Service connection for hemorrhoids is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A; 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a March 2004 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board notes that the veteran was not issued VCAA notice prior 
to the initial adjudication of his claim in 1993, as the VCAA 
had not yet been enacted.  Furthermore, the veteran did not 
receive VCAA notice until after the RO reconsidered his claim 
in July 2003.  The veteran was, however, provided subsequent 
notice compliant with the VCAA, and his claim was re-
adjudicated with the issuance of the December 2004 statement 
of the case, curing the timing defect.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).
  
With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.  Thus, any question 
as to notification for the rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Notice of the two Dingess elements would not have 
operated to alter the outcome in the instant case where 
evidence of current hemorrhoids is absent.  Sanders, supra 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes service medical records and 
post-service VA medical records, including VA clinical 
examination reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
service medical records are negative for any pertinent 
findings, there is no post-service evidence of hemorrhoids, 
and the preponderance of the relevant medical evidence, to 
include recent VA clinical examinations, fails to suggest 
that the veteran has a current diagnosis of hemorrhoids that 
is linked to any incident of active service, ACDUTRA or 
INACDUTRA.  Under these circumstances, there is no duty to 
provide a VA examination or medical opinion.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c (4); McClendon v. Nicholson, 
20 Vet. App. 79 (2006). 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Receipt of New Service Records

If, at any time after VA issues a decision on a claim, VA 
receives or associates with the claims folder relevant 
service department records that existed, but were not of 
record, at the time of the initial adjudication, VA must 
reconsider the claim.  38 C.F.R. § 3.156(c).

Legal Criteria-Veteran Status

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable. 38 C.F.R. § 3.1(d). 
The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a). INACDUTRA includes duty (other than full-time duty) 
performed by a member of the National Guard of any State, 
under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA. 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran's original claim for service connection for 
hemorrhoids was denied by a May 1993 RO decision.  This 
decision was appealed, and in February 1996, a Board decision 
affirmed the RO's denial on the basis that there was no 
medical evidence of a current diagnosis of hemorrhoids.  

At the time of the Board's decision, which is final, VA did 
not have all records of the veteran's military service.  
Since this decision, however, VA has received all service 
medical records, and in accordance with 38 C.F.R. § 3.156 
(c), has re-adjudicated the veteran's claim for service 
connection on the merits.  In a July 2003 rating decision, 
the RO determined that there was no current hemorrhoid 
disability present or evidence of hemorrhoids in service, and 
the claim for service connection was denied.  The veteran 
takes exception to this, asserting that he has experienced 
painful and itchy hemorrhoids since his separation from 
active duty.  

The Board has reviewed the entirety of the veteran's service 
medical records, and notes that there is no documented 
consultation, treatment, or diagnosis of hemorrhoids, 
fissures, or any other anal or colo-rectal condition during 
the veteran's active duty periods.  There is also no evidence 
that an INACDUTRA or ACDUTRA injury caused hemorrhoids, or 
that hemorrhoids were the direct result of a disease acquired 
during an ACDUTRA event.  
  
Furthermore, the post-service records do not indicate that 
the veteran has a current diagnosis of hemorrhoids.  
Specifically, May 1993 and August 2000 clinical evaluations 
state that there was no evidence of hemorrhoids or fissures 
present.  Additional post-service VA records covering more 
recent periods include no reference to hemorrhoids.  

The only evidence of a current diagnosis of hemorrhoids 
linked to service comes from the veteran's own testimony.   
There is no indication in the record that the veteran is a 
medical professional or has the competence to provide an 
opinion on the diagnosis and etiology of diseases such as 
hemorrhoids.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Thus, the benefit of the doubt doctrine is not applicable in 
this case, and the claim for service connection for 
hemorrhoids must be denied.  38 U.S.C.A. § 5107(b); see also, 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).    


ORDER

Entitlement to service connection for hemorrhoids is denied.  


REMAND

The veteran was granted service connection for fibrositis 
with low back strain effective from July 1994.  He is 
currently in receipt of a 20 percent evaluation for this 
disorder.  In a July 2003 rating decision, the veteran was 
denied service connection for arthritis and disc disease of 
the thoracic spine, which the veteran contends has a 
secondary relationship to his service connected low back 
condition.  The veteran had been denied service connection 
for a thoracic spine condition in August 1998, which was 
never appealed.  Since this time, however, the RO has 
received additional service medical records, and has reviewed 
the claim on its merits.  See 38 C.F.R. § 3.156.  

While service connection is already in effect for a low back 
disability and ratings for such are based, in part, on 
limitation of motion of the thoracolumbar spine (because 
these segments of the spine move in unison), the veteran's 
claim for secondary service connection for a thoracic spine 
disability must be remanded for further development.  
38 C.F.R. § 19.9 (2007).  Prior to September 2003, there were 
separate rating criteria in effect for the thoracic and the 
lumbar spine; since September 2003, the rating criteria for 
the thoracolumbar spine has been combined based on limitation 
of motion.  See 38 C.F.R. § 4.71a.  As this claim was filed 
prior to the revision, both the "old" and current criteria 
for rating diseases or disabilities of the spine are 
applicable.  Thus, there is the potential of obtaining an 
increased rating through establishing a separate compensable 
rating for a thoracic spine disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (in effect prior to September 
26, 2003 but applicable here as noted above).

The Board notes that there are several opinions which discuss 
the potential secondary relationship between the development 
of arthritis and disc disease in the thoracic spine and the 
already service-connected low back strain.  There is not, 
however, an opinion which addresses the question of whether 
arthritis or disc disease in the thoracic spine was 
aggravated by the veteran's service-connected low back 
disorder.  See 38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 
439 (1995); 71 Fed. Reg. 52744 (Sept. 7, 2006).  Under these 
circumstances, the appeal for secondary service connection 
for a thoracic spine disability must be remanded to obtain an 
opinion on the question of aggravation.  

Accordingly, the case is REMANDED for the following action:

1,  Review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. § 3.159.

2.  Notify the veteran and his 
representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3.  Forward the claims file to a VA 
clinician for a review of the record and 
an opinion addressing the following:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current thoracic spine 
arthritis and disc disease was 
aggravated by his service-connected 
low back strain.  

The clinician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of 
aggravation as to find against 
aggravation.  More likely and as 
likely support the contended 
relationship or a finding of 
aggravation; less likely weighs 
against the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If it is determined that the 
veteran's thoracic spine disability 
was aggravated by his service-
connected low back strain, to the 
extent possible, the clinician is 
requested to provide an opinion as 
to approximate baseline level of 
severity of the thoracic spine 
arthritis/disc disease (e.g., mild, 
moderate) before the onset of 
aggravation.

If another orthopedic or 
neurological examination is 
necessary to address the question at 
hand, such should be accomplished.  
The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot 
be reached without resort to 
speculation, he or she should so 
indicate in the examination report.  

4.  After completion to the extent 
possible of the directed development, re-
adjudicate the veteran's claim for 
secondary service connection for a 
thoracic spine disability.  If the claim 
remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


